423 F.2d 1229
SEAPAK, a division of W. R. Grace Corp., Plaintiff-Appellant,v.INDUSTRIAL, TECHNICAL AND PROFESSIONAL EMPLOYEES, a division of National Maritime Union, AFL-CIO, Defendant-Appellee.
No. 28414.
United States Court of Appeals, Fifth Circuit.
April 9, 1970.
Rehearing Denied April 29, 1970.

Appeal from the United States District Court for the Southern District of Georgia at Brunswick; Alexander A. Lawrence, Judge.
John Bacheller, Jr., John B. Shepard, Atlanta, Ga., John Gayner, III, Bennet, Gilbert, Gilbert & Whittle, Brunswick, Ga., and Fisher & Phillips, Atlanta, Ga., for appellant.
Stanley B. Gruber, Abraham E. Freedman, New York City, Q. Robert Henry, Brunswick, Ga., for appellee.
Before SIMPSON, MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Seapak filed suit below against Industrial Technical and Professional Employees, a division of the National Maritime Union, seeking a declaratory judgment that it was not in violation of its collective bargaining agreement with the union. A breach of contract action pursuant to Title 29, U.S.C. § 185(a), filed by the union on the same date in the Southern District of New York, was transferred to the Southern District of Georgia under Title 28, U.S.C. § 1404(a). Upon cross-motions for summary judgment, the district court denied Seapak's motion and granted summary judgment in favor of the union. This appeal followed.


2
The opinion-order of Chief Judge Lawrence, Seapak, a Division of W. R. Grace Corporation v. Industrial, Technical and Professional Employees, Division of National Maritime Union, AFL-CIO, 300 F.Supp. 1197 (1969), sets forth the background of the controversy and ably and adequately explicates the reasons for his decision. We adopt his opinion.


3
Affirmed.